Citation Nr: 1023020	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-20 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES


1.  Entitlement to service connection for a thyroid disorder, 
to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for a cardiovascular 
disorder, to include as secondary to a service-connected 
disability.  

3.  Entitlement to service connection for a chronic liver 
disorder, to include as secondary to a service-connected 
disability.  

4.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disability.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served with the Oklahoma Army National Guard from 
May 1984 to August 2003 with a period of active duty from 
July 1986 to September 1986.  A DD Form 220, Active Duty 
Report, indicates a prior period of active duty from May 14, 
1985 to August 1, 1985.  The Veteran also has a period of 
verified active duty training (ADT) from August 5, to August 
19, 2000.  

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by 
above Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to the benefits 
currently sought on appeal.  The Veteran testified at a 
hearing held at the RO in Muskogee, Oklahoma in November 
2007, before the undersigned Acting Veterans Law Judge.  The 
transcript from that hearing has been reviewed and is 
associated with the claims file.  This case was then Remanded 
by the Board in October 2008 for additional development and 
readjudication.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  When resolving doubt in the Veteran's favor, his thyroid 
disorder, characterized as hyperthyroidism and thyrotoxicosis 
status post radioactive iodine treatment, is reasonably shown 
to have had its onset during a period of ADT.  

2.  The Veteran's episode of congestive heart failure was 
acute and transitory, and chronic disabling residuals were 
not then present.  He has not presented competent medical 
evidence of a current cardiovascular disease.  

3.  The Veteran has not submitted or identified competent 
medical evidence of a nexus between his prior myocardial 
infarction and any period of active service, ADT, or inactive 
duty for training (IDT) and it is not shown by competent 
medical evidence to be related to any service-connected 
disability.

4.  The Veteran's episode of cirrhosis was acute and 
transitory, and chronic disabling residuals were not then 
present.  He has not presented competent medical evidence of 
a current liver disorder.  

5.  There is no medical evidence that the Veteran currently 
has hypertension.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a thyroid 
disorder, characterized as hyperthyroidism and thyrotoxicosis 
status post radioactive iodine treatment, have been met.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2009).

2.  The criteria for service connection for a cardiovascular 
disorder, to include as secondary to a service-connected 
disability, have not been met.  38 U.S.C.A. §§ 101(24), 106, 
1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.303, 3.310 (2009).

3.  The criteria for service connection for a chronic liver 
disorder, to include as secondary to a service-connected 
disability, have not been met.  38 U.S.C.A. §§ 101(24), 106, 
1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.303, 3.310 (2009).

4.  The criteria for service connection for hypertension, to 
include as secondary to a service-connected disability, have 
not been met.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Statutes and Regulations for Service Connection

The Veteran contends that a thyroid disorder, a 
cardiovascular disorder, a liver disorder, and hypertension 
first became manifest during a period of ADT in August 2000.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Regarding the Veteran's service in the National Guard, 
service connection may be granted for any disability 
resulting from disease or injury incurred or aggravated in 
the line of duty while performing active duty or ADT.  
Service connection may also be granted for any disability 
resulting from an injury in the line of duty while performing 
IDT, or for an acute myocardial infarction, cardiac arrest or 
a cerebrovascular accident occurring during such training.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2009).  

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in the 
line of duty unless such injury or disease was a result of 
the person's own willful misconduct.  38 U.S.C.A. § 105 (West 
2002).

Only "veterans" are entitled to VA compensation under 38 
U.S.C.A. §§ 1110 and 1131.  To establish status as a veteran 
based upon ADT, a claimant must establish that he is disabled 
due to injury or disease incurred in or aggravated in the 
line of duty during that ADT period.  38 U.S.C.A. §§ 101(2), 
(24); 38 C.F.R. §§ 3.1(d), 3.6(a); Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995).  If not, then the claimant does not 
qualify for any presumption of soundness or aggravation as to 
that period of service.  Paulson, supra.  Similarly, the 
claimant is not entitled to the benefit of the legal 
presumptions pertaining to service connection for certain 
disabilities.  Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).

Further, the fact that a claimant may have established status 
as a veteran for purposes of other periods of service (for 
example, the Veteran's prior period of active duty from July 
1986 to September 1986) does not obviate the need to 
establish such status for purposes of the period of ADT 
where, as here, the claim for benefits is premised on that 
period of ADT.  Mercado- Martinez v. West, 11 Vet. App. 415, 
419 (1998).  The United States Court of Appeals for Veterans 
Claims (Court) has interpreted the provisions of 38 U.S.C.A. 
§ 101(24) as meaning that ADT will not be considered "active 
military, naval or air service" unless the claimant has 
previously established service connection for a disability 
incurred in such service.  Id.; Paulson, supra, Biggins, 
supra.

ADT includes full-time duty performed by service members for 
training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c).  IDT is generally duty (other than full-time duty) 
performed by service members.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).  Annual two-week training is an example of 
ADT, while weekend drills are IDT.  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).  

II.  Factual Background and Analysis

Service personnel records show the Veteran served in the 
Oklahoma Army National Guard from May 1984 through August 
2003 with periods of active service from May 1985 to August 
1985 and from July 1986 to September 1986.  

Service treatment records from his National Guard service, 
include multiple periodic physical examination reports, none 
of which show complaints or symptoms suggestive of disorders 
involving the thyroid, cardiovascular system, or liver.  
There was no reference to elevated blood pressure readings or 
a diagnosis of hypertension.  The last physical, prior to the 
period of ADT in question, was conducted in June 1996.  On 
the various medical history reports the Veteran repeatedly 
indicated "good health."  He specifically denied, chest 
pain, palpitations, shortness of breath, heart trouble, 
thyroid trouble, liver trouble, jaundice or high blood 
pressure.  Examination findings were also negative.  

The Veteran was ordered to annual training from August 5, 
2000 through August 19, 2000.

Private treatment records from Wadley Regional Medical Center 
show the Veteran sought emergency treatment on August 11, 
2000 for complaints of chest pain and shortness of breath.  
He indicated that he began feeling bad about a week prior 
with complaints of dizziness and fatigue.  An 
electrocardiogram showed sinus tachycardia with a rate of 105 
and nonspecific lateral T abnormalities.  The Veteran's blood 
pressure was 156/78.  Radiological findings revealed mild 
cardiac enlargement and an enlarged thyroid gland.  There was 
also evidence of infiltrates in the left lower lobe 
consistent with pneumonia.  Laboratory results showed 
elevated liver enzymes.  The clinical impression was 
hyperthyroidism (Grave's disease).  A repeat chest X-ray a 
month later showed no evidence of significant cardiovascular 
pathology other than cardiomegaly with early congestive heart 
failure.  

At a February 2001 periodic physical the Veteran reported a 
history of hyperactive thyroid, hypertension with left 
ventricular hypertrophy and palpitations, and coronary artery 
disease.  A blood pressure worksheet showed readings of 
142/61 and 137/53 in the left arm and readings of 145/62 and 
134/62 in the right arm, none of which were sufficiently high 
enough to require treatment or result in a diagnosis of 
hypertension.  The diagnoses were hyperthyroidism and 
cardiomegaly.  It was recommended that the Veteran follow-up 
with his primary care physician.  He was also referred to the 
Medical Duty Review Board (MDRB).

Additional private treatment records show that in October 
2001, the Veteran was hospitalized for cellulitis of the 
lower abdominal, scrotal, and upper thigh areas.  A chest X-
ray showed continued cardiomegaly with congestive heart 
failure.  An ultrasound showed continued mild hepatomegaly 
with laboratory findings suggestive of cirrhosis, which was 
believed to be a reflection of the heart failure.  Findings 
from an abnormal cardiac echo were compatible with pulmonary 
hypertension.  It was noted that he had recently undergone 
radioactive iodine therapy for continued treatment of his 
hyperthyroidism.  

In January 2002, the Veteran underwent liver transplant 
workup for cirrhosis.  During consultation for cardiac 
clearance, he reported a history of chest pain, which began 
during summer training with the National Guard.  He reported 
that his symptoms were originally attributed to heat stroke, 
but CT scan and electrocardiogram findings showed an enlarged 
heart.  The Veteran reported that since then he has had vague 
left anterior chest pains, which were more related to stress 
than physical exertion.  He also had episodes of heart 
flutters, but no true syncope or localized transient ischemic 
attacks and no claudication.  An electrocardiogram revealed 
normal sinus rhythm and very minor ST and T abnormalities.  
The report did not list a diagnosis of hypertension or 
indicate that he was on high blood pressure medication.  

In November 2002, a Medical Evaluation Board (MEB) concluded 
that the Veteran's cardiomegaly and hyperthyroidism did not 
exist prior to service and were not aggravated by service.  
The MEB also determined that while both conditions had been 
treated since August 21, 2000, their approximate date of 
onset was unknown.  

In March 2003, the MDRB found the Veteran was medically unfit 
for retention and he was separated from service, effective 
August 2003.  

The Veteran filed claims for service connection in May 2004, 
and in support submitted a private medical opinion dated in 
July 2005.  The physician noted the Veteran's episode of 
chest pain in 2000 and that subsequent to that time he has 
been evaluated for ischemic heart disease, cardiomyopathy and 
hepatic disease.  It was also noted that at one point the 
Veteran was considered a candidate for a liver transplant 
secondary to liver failure.  However control of the cardiac 
disease resulted in improvement in the Veteran's hepatic 
function to the point where a transplant was no longer 
necessary.  The physician concluded that the Veteran 
sustained these medical problems while on active duty.  

However, the Board finds that this medical opinion is 
considerably weakened by the fact that there is no indication 
the physician reviewed any relevant evidence in the claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  Therefore, the 
medical opinion, in context, is merely the recordation of the 
history as related by the Veteran, and does not represent a 
probative medical conclusion or opinion by the author.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).  The private 
medical opinion, while not discounted entirely, is entitled 
to less weight.

The claims file also includes records from the Social 
Security Administration (SSA), showing receipt of disability 
benefits based on chronic pulmonary heart disease and 
cardiomyopathies.  However a disability review report dated 
in May 2006, shows that despite the Veteran's history of 
congestive heart failure and complaints of daily chest pain, 
he had not seen a cardiologist in the last four years.  The 
physician essentially indicated that although the Veteran had 
diagnoses of chronic pulmonary heart disease and 
cardiomyopathies, the medical history did not support these 
diagnoses.  He referred to the Veteran's history of 
thyrotoxicosis with mild exopthalmos in early 2000, which was 
effectively treated.  He also referred to the treatment 
records dated in 2001, which showed the Veteran was evaluated 
for cardiomegaly, congestion, and a tiny effusion, but seemed 
to indicate the lab findings were inconsistent with the 
diagnoses.  He also noted the Veteran's treatment for mild 
jaundice, but that liver function tests were minimally 
elevated, if at all, and no specific diagnosis was 
established.  The current medical evidence was scant with the 
exception of continued mild transaminitis, the source of 
which was unknown since all viral studies in 2001 were 
negative.  The examination was otherwise within normal limits 
with a cardiac rate of 71, clear chest, no edema, and blood 
pressure of 115/60.  The diagnosis was revised to status post 
thyrotoxic cardiomyopathy.  

In May 2009, the Veteran underwent a VA examination for the 
specific purpose of obtaining an opinion as to whether or not 
his claimed disorders were related to his military service.  
At that time, the examiner reviewed the claims file in its 
entirety, took a detailed history of symptoms, the Veteran's 
medical history, and clinical findings from the various 
treating physicians.  He noted the Veteran served in the 
National Guard from 1984 to 2003, but appeared to have some 
confusion as to when he was actually released from active 
duty and, most likely, any periods of ADT served.  

The examiner noted the Veteran was treated for thyrotoxicosis 
(Grave's disease) in early 2000 and shortly thereafter 
developed pain and swelling of the scrotum.  Chest X-rays 
showed cardiomegaly and congestion.  An echocardiogram showed 
an ejection fraction greater than 50 percent.  The examiner 
noted that although a diagnosis of congestive heart failure 
was of record, the Veteran's sodium was 120, albumin was less 
than 2, and the TSH level was too low to measure.  In 
November 2001, the Veteran's liver tests were minimally 
elevated along with mild jaundice.  In 2002, cardiac 
catheterization showed normal ventricular function and normal 
coronary arteries.  Currently a chest X-ray showed the heart, 
mediastinum, diaphragm and lungs were normal.  The clinical 
diagnoses were thyrotoxicosis status post radioactive iodine 
treatment, now with euthyroid status; congestive heart 
failure secondary to thyrotoxicosis, resolved; cholecstatic 
liver disease, resolved; and prior myocardial infarction.  
There was no clearly documented evidence of hypertension.  

The examiner concluded the Veteran's thyroid disease was 
diagnosed in early 2000 and thus if he were on active duty at 
that time, it is at least as likely as not that the thyroid 
disorder was diagnosed and related to service.  There is no 
indication that the thyroid disorder was aggravated by any 
diagnosed cardiovascular disease and it does not affect the 
Veteran's ability to obtain or maintain employment.  

The examiner also found that the Veteran's episode of 
congestive heart failure was most likely an exacerbation of 
the thyrotoxicosis, and resolved with successful treatment of 
the thyrotoxicosis.  There was no current evidence of 
congestive heart failure and no currently diagnosed 
cardiovascular disorder related to or aggravated by the 
Veteran's military service.  The examiner did, however, find 
an indication of a prior myocardial infarction based upon a 
current myocardial perfusion study; but this was less likely 
than not associated or caused by the thyrotoxicosis.  

The examiner also found that current liver function tests 
were normal with no evidence of ongoing chronic liver 
disease.  He explained that medical records indicate the 
Veteran's previous cholestatic liver disease was most likely 
secondary to the congestive heart failure caused by the 
thyroid disease, which was now resolved.  Therefore, it was 
less likely than not that a liver disorder was related to 
military service or aggravated by any diagnosed 
cardiovascular disease.  

A.  Thyroid Disorder

After carefully reviewing the evidence of record, the Board 
finds that it is in relative equipoise on the question of 
service connection for hyperthyroidism.  The initial 
treatment the Veteran received for it in August 2000 falls 
within his period of ADT, according to orders which 
explicitly identify the period of service in question as 
annual training.  There is no evidence that the Veteran 
received treatment for hyperthyroidism prior to this period 
of ADT.  

Moreover, the VA examination in May 2009 provides an opinion 
as to the relationship between the Veteran's current thyroid 
disorder (characterized as thyrotoxicosis status post 
radioactive iodine treatment) and service.  Although the VA 
examiner was not altogether definitive in concluding the 
Veteran's thyroid problem had its onset during ADT in August 
2000, the Board is satisfied that it cannot be clearly 
dissociated from the symptoms experienced during ADT, and 
there is no countervailing medical opinion to the contrary.  

Resolving all reasonable doubt in his favor, there is 
sufficient evidence showing that the Veteran's 
hyperthyroidism was incurred during his ADT service.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Cardiovascular Disorder, Chronic Liver Disorder,
And Hypertension 

The crux of these particular claims for service connection 
hinges on the question of whether any current cardiovascular 
disease, liver disorder, or hypertension are causally related 
to the Veteran's period of ADT in August 2000 or, in the 
alternative, are the result of a service-connected 
disability.  In any event, the Board finds that the primary 
impediment to a grant of service connection is the absence of 
medical evidence of current disabilities.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).

Although the Veteran was evaluated for congestive heart 
failure, cirrhosis of the liver, and pulmonary hypertension 
coincident with his period of ADT in August 2000, he has not 
been diagnosed as having any chronic disabling residuals as a 
result.  See Clyburn v. West, 12 Vet.App. 296, 301 (1999).  
That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  Here, the episode of congestive heart failure, liver 
cirrhosis and pulmonary hypertension were acute and 
transitory and resolved with treatment of the Veteran's 
hyperthyroidism.  There is no post-service evidence that the 
Veteran is currently being treated for these disorders, and 
the VA examiner in 2009 found no objective clinical evidence 
of them.  

While the Board does not dispute the Veteran's medical 
history, there is no objective clinical confirmation that he 
currently suffers from actual disabilities.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) (service connection 
may not be granted for symptoms unaccompanied by a diagnosed 
disability).  The medical evidence of record is negative for 
current diagnoses, and the Veteran's medical history alone 
cannot satisfy that criteria.  

The Board recognizes that in McClain v. Nicholson, 21 Vet. 
App. 319 (2007), the Court held that the requirement that a 
claimant have a current disability before being granted 
service connection is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim, even though 
the disability may have resolved by the time VA adjudicates 
the claim.

This claim, however, is distinguishable.  The Veteran's 
congestive heart failure, liver cirrhosis, and pulmonary 
hypertension were diagnosed in 2000, and resolved well before 
the Veteran's claim filed in 2004.  These diagnoses, 
moreover, were ultimately determined to be acute episodes, 
secondary to the Veteran's hyperthyroidism, that resolved 
with treatment in 2001.  The overwhelming medical evidence in 
this case demonstrates that after 2001, cardiovascular and 
liver function testing, returned within normal limits, and 
the Veteran was not again diagnosed with or treated for any 
of these disorders.  The most probative evidence in this case 
consists of the findings and opinion from the VA examiner in 
2009.  This examiner indicated that physical examination of 
the Veteran did not demonstrate any current congestive heart 
failure, liver, or hypertension disorders.  This is not a 
case where the Veteran was diagnosed with chronic 
disabilities that resolved prior to the adjudication of his 
appeal.  Rather, in this case, unlike McClain, the Veteran's 
past symptomatology did not amount to diagnoses of chronic 
disabilities.  

Because there were no current disabilities at the time the 
claim was filed, and there remain no current disabilities, no 
valid claims for service connection exist.  Service 
connection for a cardiovascular disorder, a chronic liver 
disease, and hypertension is not warranted on any basis.  

C.  Myocardial Infarction

The Board notes that the 2009 VA examination report contains 
a diagnostic impression, sufficient to establish evidence of 
a prior myocardial infarction.  However, the Veteran's 
National Guard records do not, themselves, indicate that he 
sustained a myocardial infarction on August 11, 2000 while on 
ADT, and there are no contemporaneous private medical 
evidence suggesting he did.  The record does not otherwise 
reflect the myocardial infarction as being related to any 
other period of active duty, ADT, or IDT.  As the Veteran's 
prior myocardial infarction has not been medically associated 
with military service, there is no foundation upon which to 
allow the claim.

To the extent that the Veteran is claiming service connection 
for a myocardial infarction on a secondary basis, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
 38 C.F.R. § 3.310 (2009).  When aggravation of a veteran's 
non-service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected to the extent of the aggravation.   See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  The 
Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended.  However, based upon the facts in this 
case, the regulatory change does not adversely impact the 
outcome of the appeal.

Here, none of the evidence indicates that the Veteran's now 
service-connected hyperthyroidism played a role in the 
development or worsening of it.  In fact, the 2009 VA 
examination report provides an opinion, consistent with the 
Veteran's medical history and uncontroverted by any other 
medical evidence of record, that negates an association 
between the Veteran's myocardial infarction and his now 
service-connected thyroid disorder.  Further, the Veteran has 
not brought forth any medical evidence that would suggest a 
nexus between his current myocardial infarction and the 
service-connected hyperthyroidism.  Thus, there is no medical 
basis for holding that the disorders are related.  This also 
refutes any grant of service connection on the basis of the 
judicial precedent in Allen, which would be permitted if any 
service-connected disability were causing aggravation of a 
non service-connected disability, a relationship which must 
be shown by medical evidence.  

D.  Conclusion

Indeed, there is nothing in the claims file, which would tend 
to establish that the claimed disabilities are related to the 
Veteran's military service other than lay statements and 
testimony given at the Veteran's personal hearing before the 
undersigned Acting Veterans Law Judge in November 2007.  He 
essentially reiterated previously submitted information 
consistent with history and complaints made during the course 
of this appeal.  

Here, resolution of issues that involve medical knowledge, 
such as the diagnosis of a disability and the determination 
of medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
problem in this case is that the evidence of record fails to 
show current cardiovascular, liver, or hypertension 
disorders.  Additionally, the probative and persuasive 
medical evidence does not causally relate the Veteran's 
history of myocardial infarction to service or service-
connected disability.  As a result, the Veteran's lay 
statements are of no probative value when weighed against the 
other evidence of record.  Rather his opinions, to the extent 
it is to be accorded some probative value, are far outweighed 
by the findings provided by the VA examiner who discussed his 
symptoms, complaints, and manifestations.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Accordingly, the Veteran's own opinion 
and his theories about his claimed disabilities do not 
constitute competent medical evidence in support of his 
claims, and thus carry no probative weight.

Therefore, the preponderance of the evidence is against the 
claims, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).  

III.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In letters dated in June 2004, January 2009, and March 2009, 
the RO informed the Veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  These letters also informed him 
of how disability ratings and effective dates are assigned.  
See Dingess v. Nicholson, supra.  The Veteran's appeal has 
been readjudicated-most recently in January 2010.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  Relevant in-
service and post-service treatment reports are of record and 
the RO obtained the Veteran's service personnel records.  The 
Veteran was afforded a VA examination in 2009.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the 2009 VA examination is more than 
adequate, as it reflects a full review of all medical 
evidence of record, is supported by sufficient detail, and 
refers to specific documents and medical history as well as 
the Veteran's service history to support the conclusions 
reached.  It is therefore the Board's conclusion that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claims under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

Service connection for a thyroid disorder, characterized as 
hyperthyroidism and thyrotoxicosis status post radioactive 
iodine treatment, is granted.

Service connection for a cardiovascular disorder (including 
congestive heart failure and myocardial infarction), to 
include as secondary to a service-connected disability, is 
denied.

Service connection for a chronic liver disorder (including 
cirrhosis), to include as secondary to a service-connected 
disability, is denied.  

Service connection for hypertension, to include as secondary 
to a service-connected disability, is denied.


REMAND

The Board's grant of service connection for a thyroid 
disorder, characterized as hyperthyroidism and thyrotoxicosis 
status post radioactive iodine treatment, means that a 
disability rating and effective date will be assigned to this 
now service-connected disorder.  Such assignments may affect 
the adjudication of the Veteran's TDIU claim.  The 
appropriate remedy, therefore, would be to accord the agency 
of original jurisdiction an opportunity to assign a 
disability rating and an effective date to the now 
service-connected hyperthyroidism and thyrotoxicosis status 
post radioactive iodine treatment-before any further 
consideration of the Veteran's TDIU claim is made.  

Accordingly, the case is REMANDED for the following action:

Assign a disability rating and effective 
date to the now service-connected 
hyperthyroidism and thyrotoxicosis status 
post radioactive iodine treatment.  Then, 
and with consideration of all evidence 
added to the record subsequent to the 
last supplemental statement of the case 
(SSOC), readjudicate the TDIU issue.  If 
this claim remains denied, issue an 
appropriate SSOC and provide the Veteran 
an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


